Case 1:21-cv-20595-BB Document 5 Entered on FLSD Docket 03/30/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-20595-BLOOM

 JAVAR C. MURPHY,

        Plaintiff,

 v.

 MIAMI DADE CORRECTIONS AND
 REHABILITATION CENTER, et al.,

        Respondent.
                                        /

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On February

 12, 2021, Plaintiff Javar C. Murphy filed a Complaint pursuant to 42 U.S.C. § 1983 (“Complaint”),

 ECF No. [1], and an Application to Proceed in District Court without Prepaying Fees or Costs

 (“Application”), ECF No. [3]. On February 17, 2021, finding that Plaintiff’s Application and

 Complaint were deficient, the Court denied both. ECF No [4]. Plaintiff was ordered to file an

 amended complaint and either pay the $402.00 filing fee or re-file his Application with the account

 statement by March 18, 2021. Id.

        Under 28 U.S.C. § 1914(a), the Clerk of Court is instructed to require parties instituting a

 civil action to pay a filing fee. See id. Nevertheless, under 28 U.S.C. § 1915(a)(1),

        any court of the United States may authorize the commencement . . . of any suit,
        action or proceeding, civil or criminal, . . . without prepayment of fees or security
        therefor, by a person who submits an affidavit that includes a statement of all assets
        such prisoner possesses that the person is unable to pay such fees or give security
        therefor.

 Id. (alterations added). Where the Plaintiff is a prisoner, along with the affidavit, “a certified copy

 of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-month
Case 1:21-cv-20595-BB Document 5 Entered on FLSD Docket 03/30/2021 Page 2 of 2

                                                              Case No. 21-cv-20595-BLOOM

 period immediately preceding the filing of the complaint” is also required. § 1915(a)(2).

        To date, Plaintiff has not paid the $402.00 filing fee or submitted a renewed application to

 proceed in forma pauperis with a copy of the trust fund account statement nor has Plaintiff sought

 an extension of time to do so. The February 17, 2021 Order cautioned that “failure to pay the filing

 fee or renew his motion to proceed in forma pauperis in accordance with the foregoing instructions

 will result in dismissal of this case.” ECF No. [4] at 7.

        Accordingly, it is ORDERED AND ADJUDGED that the case is DISMISSED without

 prejudice. The Clerk is instructed to mark the case as CLOSED, and any pending motions are

 DENIED as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 29, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Javar C. Murphy, Pro Se
 190148185
 Miami-Dade County-PDC
 Pretrial Detention Center
 Inmate Mail/Parcels
 1321 NW 13th Street
 Miami, FL 33125




                                                   2
